DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 22 March 2021. 
The instant application is related to PCT/US22/71257.
Claims 1-20 are currently pending and have been examined.

Specification
The use of the terms VISANET®, MASTERCARD®, MACINTOSH®, UNIX® which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method, the system  and non-transitory computer readable medium for closed-loop credit card processing. In the instant case, Claims 1-8 are directed to a process. Claims 9-16 are directed to a system. Claims 17-20 are directed to a non-transitory computer readable medium.
(2a) Prong 1: Credit card  transaction processing including closed loop is categorized in/akin to the abstract idea subject matter grouping of: (methods of organizing human activity) [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include 
1. A method for closed-loop credit card processing, comprising: 
an issuer information processing … … from a client, a request to pay a supplier for a transaction using a virtual card account number; 
the issuer information processing …. …the virtual card account number to a payment provider information processing … for the issuer;
 the payment provider information processing … processing the transaction with a merchant acquirer information processing … wherein the merchant acquirer information processing … settles the transaction with the issuer information processing . over a payment network and the payment network does not charge an interchange fee;
 the issuer information processing…… payment for the transaction to the merchant acquirer information processing ….;
 the merchant acquirer information processing apparatus… the payment to the payment provider information processing…, wherein the merchant acquirer information processing… does not charge an acquisition fee; 
the payment provider information processing …… the payment, deducting a discount rate from the payment, and depositing the payment minus the discount rate to a supplier merchant account; and 
the payment provider information processing … issuing a payout from a supplier merchant account to a supplier bank account, wherein the payout is an amount of the payment minus the discount rate.  

9. A … closed-loop credit card processing, comprising: 
an issuer information processing …;
a payment provider information processing …; and 
a merchant acquirer information processing ..; wherein: 
the issuer information processing … is configured to …, from a client, a request to pay a supplier for a transaction using a virtual card account number; 
the issuer information processing … is configured to provide the virtual card account number to the payment provider information processing apparatus for the issuer; 
the payment provider information processing … is configured to process the transaction with a merchant acquirer information processing apparatus, wherein the merchant acquirer information processing apparatus settles the transaction with the issuer information processing apparatus over a payment network and the payment network does not charge an interchange fee; 
the issuer information processing…. is configured to … payment for the transaction to the merchant acquirer information processing apparatus;
 the merchant acquirer information processing …. is configured to … the payment to the payment provider information processing apparatus, wherein the merchant acquirer information processing apparatus does not charge an acquisition fee; 
the payment provider information processing … is configured to … the payment, deducts a discount rate from the payment, and deposits the payment minus the discount rate to a supplier merchant account and the payment provider information processing apparatus is configured to issue a payout from a supplier merchant account to a supplier bank account, wherein the payout is an amount of the payment minus the discount rate.  

17. . having stored thereon software instructions that, when executed by a processor, cause the processor to perform the following:
…., from a client, a request to pay a supplier for a transaction using a virtual card account number; 
… the virtual card account number to the payment provider information processing apparatus for the issuer; 
process the transaction with a merchant acquirer information processing apparatus, wherein the merchant acquirer information processing apparatus settles the transaction with the issuer information processing apparatus over a payment network and the payment network does not charge an interchange fee; 
…payment for the transaction to the merchant acquirer information processing apparatus; 
…. the payment to the payment provider information processing apparatus, wherein the merchant acquirer information processing apparatus does not charge an acquisition fee; 
… the payment, deduct a discount rate from the payment, and deposit the payment minus the discount rate to a supplier merchant account; and 
issue a payout from a supplier merchant account to a supplier bank account, wherein the payout is an amount of the payment minus the discount rate.  

As stated above, this  abstract idea falls into the (b) subject matter grouping of: (methods of organizing human activity) . 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of processing…, providing…, deducting…,depositing…issuing…- do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. receiving…, providing (i.e. transmitting).. sending (i.e. transmitting)… )    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f))) 
(2b) In the instant case, Claims 1-8 are directed to a process. Claims 9-16 are directed to a system. Claims 17-20 are directed to a non-transitory computer readable medium.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (processing apparatus, non-transitory computer readable medium, ) merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f) and (g)) (: Specification,[3] information processing apparatus comprising at least one computer… [0020] non-transitory computer readable medium…software instructions.. processor..  [0050] general purpose computer.. ) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
  It is noted that claim (2-8, 10-16, 18-20) introduces the additional elements of conditions to the transaction ( an entity (e.g. payment provider) paying a fee (Claims 2, 10, 18) (Claims 8, 16 ); wherein clause further defining the entity in which the apparatus are (Claim 3, 11 ) wherein clause further defining discount rate… ( Claims 4,6, 7; 12, 14, 15; 19, 20 ) enrolling… (Claims 5, 13;)This element is not a practical application of the judicial exception because the limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05 (d) and (f)) Further these limitations (processing apparatus, non-transitory computer readable medium) taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  element(s) amount(s) to mere use of a computer as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f) and (g)) (: Specification,[3] information processing apparatus comprising at least one computer… [0020] non-transitory computer readable medium…software instructions.. processor..  [0050] general purpose computer.. )
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 9, 10, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0329910 Al, Selwanes hereinafter referred to as Selwanes in view of non-patent literature, 

 
“Payment Card Interchange Fees and Merchant Service Charges An International Comparison” Jan 5, 2010, by PYMNTS. (https://www.pymnts.com/business-wire/2010/payment-card-interchange-fees-and-merchant-service-charges-an-international-comparison/) hereinafter referred to as PYMNTS further in view of US 9760871 B1, Pourfallah et al.  hereinafter referred to as Pourfallah.
Claims 1, 9  and 17

A method, system and non-transitory computer readable medium for closed-loop credit card processing, comprising: 
an issuer information processing apparatus receiving, from a client, a request to pay a supplier for a transaction using a virtual card account number; (See Selwanes, Fig 4 VNC process Buyer…(a) >…Issuer or Issuer processor…(b))
the issuer information processing apparatus providing the virtual card account number to a payment provider information processing apparatus for the issuer; (See Selwanes, Fig 4 VNC process Issuer or Issuer processor…(b))> Card Payment Network(a))
 the payment provider information processing apparatus processing the transaction with a merchant acquirer information processing apparatus, wherein the merchant acquirer information processing apparatus settles the transaction with the issuer information processing apparatus over a payment network and ….(See Selwanes, Fig 4 Card Payment Network(a)…> Merchant Acquirer…(d)….)
 the issuer information processing apparatus sending payment for the transaction to the merchant acquirer information processing apparatus; (See Selwanes, Fig 4 …funds pulled… funds debited…)
 the merchant acquirer information processing apparatus sending the payment to the payment provider information processing apparatus, wherein the merchant acquirer information processing apparatus does not charge an acquisition fee; (See Selwanes, [92]  eliminate check processing fees)
the payment provider information processing apparatus issuing a payout from a supplier merchant account to a supplier bank account,….  (See Selwanes, Fig 4, funds deposited to merchant account.. Merchant’s Bank (g))


Selwanes does not directly disclose the following; however, PYMNTS teaches:
…the payment network does not charge an interchange fee;…(See PYMNTS, Table 1, Belgium, Denmark, Canada Domestic Scheme(s) 0)
Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. PYMNTS teaches interchange fees in payment processing including no fees by regulation (i.e. user design choice). One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with fees that are user designed/regulated ).  As such the claimed invention is obvious over Selwanes /PYMNTS.

Selwanes does not directly disclose the following; however, Pourfallah teaches:
the payment provider information processing apparatus receiving the payment, deducting a discount rate from the payment, and depositing the payment minus the discount rate to a supplier merchant account; and ( See Pourfallah, C128 L19-22, forward payment to the merchant…less any transaction costs…) 
…wherein the payout is an amount of the payment minus the discount rate( See Pourfallah, C128 L19-22, forward payment to the merchant…less any transaction costs…)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, . In the instant case, Selwanes discloses a prior art methods of  payment processing. Pourfallah another method of payment processing including a feature of deducting transaction costs. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing including a feature of deducting transaction costs).  As such the claimed invention is obvious over Selwanes /Pourfallah.


Claims 2, 10  and 18

Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 1, 9  and 17. 
Selwanes does not directly disclose the following; however, PYMNTS teaches:
the payment provider information processing apparatus paying a fee from the discount rate to the payment network.  …(See generally PYMNTS discussion of interchange fees)
 

Claims 5 and 13

Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 1 and 9. 
Selwanes does not directly disclose the following; however, Pourfallah teaches:
enrolling the supplier with the payment provider information processing apparatus.  (See Pourfallah, C60L55-60, suppliers …registered)



Claims 3, 4, 6, 7, 8, 11, 12, 14, 15, 16, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Selwanes, PYMNTS, and Pourfallah further in view of non-patent literature “What are interchange fees and how are they calculated?”, BigCommerce, Sept 20, 2016. (https://www.bigcommerce.com/ecommerce-answers/what-are-interchange-fees-and-how-are-they-calcu%E2%80%A6) hereinafter referred to as BigCommerce. 

Claims 3  and 11

Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 1 and 9. 
Selwanes does not directly disclose the following; however, BigCommerce  teaches:
wherein the issuer information processing apparatus, the payment provider information processing apparatus, and the merchant acquirer information processing apparatus are all part of the same financial institution.  (See at least BigCommerce, … Card-issuing banks, payment processors (which may or may not be the issuing bank)…merchants’ own bank…)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. BigCommerce teaches interchange fees in payment processing. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with interchange fees).  As such the claimed invention is obvious over Selwanes / BigCommerce.


Claims 4, 12 and 19

Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 1, 9 and 17. 
Selwanes does not directly disclose the following; however, BigCommerce  teaches:
wherein the discount rate is based on at least one of a number of virtual card account transactions over a period of time, a transaction dollar amount, a volume of merchant transactions, and a payment term.  (See at least BigCommerce, … percentage based fee…)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. BigCommerce teaches interchange fees in payment processing. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with interchange fees).  As such the claimed invention is obvious over Selwanes / BigCommerce.

Claims 6 and 14

Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 1 and 9. 
Selwanes does not directly disclose the following; however, BigCommerce  teaches:
wherein the discount rate is dynamic.   (See at least BigCommerce, … interchange fee not static……)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. BigCommerce teaches interchange fees in payment processing. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with interchange fees).  As such the claimed invention is obvious over Selwanes / BigCommerce.






Claims 7 and 15

 Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 6 and 9. 
Selwanes  and  Selwanes, PYMNTS, and Pourfallah do not directly disclose the following; however, BigCommerce  teaches:
wherein the discount rate is based on a number of virtual card transactions, a dollar amount of transactions, and/or a volume of transactions.  (See at least BigCommerce, … interchange fee not static…rates can vary by  business type… larger merchants often have lower rates because they have enough “clout” to successfully negotiate with bank/credit card companies… wherein “clout” suggests value of business transacted including volume, number and dollar amounts)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. BigCommerce teaches interchange fees in payment processing. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with interchange fees).  As such the claimed invention is obvious over Selwanes / BigCommerce.






Claims 8 and 16

Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claims 1 and 9. 
Selwanes does not directly disclose the following; however, BigCommerce  teaches:
wherein the payment provider information processing apparatus pays the payment network a fee out of the discount rate.    (See at least BigCommerce, … Card-issuing banks, payment processors (which may or may not be the issuing bank)…merchants’ own bank…will all charge a percentage-based fee.. bundled amount…)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. BigCommerce teaches interchange fees in payment processing. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with interchange fees).  As such the claimed invention is obvious over Selwanes / BigCommerce.


Claim 20 
Selwanes, PYMNTS, and Pourfallah disclose the invention as claimed above in Claim 17. 
Selwanes does not directly disclose the following; however, BigCommerce  teaches:
wherein the discount rate is dynamic and is based on a number of virtual card transactions, a dollar amount of transactions, and/or a volume of transactions. (See at least BigCommerce, … interchange fee not static…rates can vary by  business type… larger merchants often have lower rates because they have enough “clout” to successfully negotiate with bank/credit card companies… wherein “clout” suggests value of business transacted including volume, number and dollar amounts)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Selwanes discloses a prior art methods of  payment processing. BigCommerce teaches interchange fees in payment processing. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. payment processing with interchange fees).  As such the claimed invention is obvious over Selwanes / BigCommerce.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0088188 Al (See Fig. 4); US 2019/0378110 Al ; US 2013/0097081 Al (Electronic Payment processing, Fig. 7); US 2015/0363784 Al (authentication and payment system, Fig. 3 and Fig. 6) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691